          Case 6:21-cv-00043-ADA-JCM Document 1-27 Filed 01/18/21 Page 1 of 5
                                                                  MESSAGING MEMO: Voting Rights | 1




Voting Rights
How we talk about it, what to do about it, and where we’re going with it.

Voters have several core opinion concepts that progressives must understand:

   ●    Voters believe the right to vote is sacred and object to policies that make it more
        difficult.
   ●    The public largely believes that voter fraud is a problem. Acknowledge the
        importance of protecting the integrity of elections, while fighting against
        restrictions. Voters are open to arguments that those who want to restrict voting
        laws should have to prove fraud exists.
   ●    The central values to emphasize are that elections should be free, fair and accessible.


Topline:

“Protecting the right to vote” is a key phrase that works for both general public
communication and progressive base voters.

Attacks on the “right to vote” can be a strong progressive turnout motivator, if used
correctly.

The public values policies that make it more convenient to vote, like early and absentee
voting, and same day registration. These values can also pushback against voter purges,
voter ID requirements or inadequate voting machines.

The most persuasive message emphasized convenience and exercising the right to vote.
Increasing turnout and disenfranchisement messages were much less powerful.




       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
       Case 6:21-cv-00043-ADA-JCM Document 1-27 Filed 01/18/21 Page 2 of 5
                                                              MESSAGING MEMO: Voting Rights | 2

                                      Communicating on Voting Issues

                   DO SAY                                              DON’T SAY
It is our right and responsibility to vote. The
right to vote is the basis for our democracy.

“Making it harder to vote”                           “Voter suppression” or
                                                     “disenfranchisement”

We should be making it easier for eligible           Talk about voting problems without
Texans to cast their ballot.                         offering any solutions

Lead with values like freedom, equality,             Lead with fraud, suppression, or fear
trust, and responsibility

Lift up that our nation is better off when           Don’t get bogged down in proving voter
more Americans participate, and highlight            fraud doesn’t exist.
that powerful special interests are trying to
rig our elections.

Connect voting to specific issues tailored to        Talk about voting as a siloed issue.
your audience.

We shouldn’t tolerate any voter fraud. We            Voter fraud doesn’t exist. (Most people
should protect the right of all eligible voters      believe that voter fraud does exist)
to vote without obstacles or intimidation.

It’s wrong for politicians to try to influence       This is just a ploy to stop Democratic voters
elections by discouraging voters that don’t          from voting.
agree with them.

Your vote is important – and no one can              Opponents are creating laws taking away
take away your right to vote.                        the right to vote.

There are many ways for voters to confirm            There’s no need for voter ID laws – it’s just a
their identity – but we can’t deny eligible          Republican ploy. (Most people support
voters the right to vote.                            requiring voter ID)

Boost trust in elections administrators, the         Forment fears about data security, ballot
post office, and county clerks. Support              by mail delivery, hacking, or anything that
well-funded elections systems.                       might make a voter stay home.




    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-27 Filed 01/18/21 Page 3 of 5
                                                                 MESSAGING MEMO: Voting Rights | 3
                                     Voting rights are human rights. There is nothing more
important than the sanctity of the vote. Our voting rights are under attack. Texas
Republicans have tried to game the system and erect barriers for rightful, eligible voters
every chance they’ve gotten. From nominating known vote-suppressor David Whitley to
discriminatory racial gerrymandering, Texas Republicans have sought every attempt
possible to limit voting rights for Texans. Texas Republicans continue to try to make voting
more confusing, scary, and difficult.

This is the fight of our generation. Texas Democrats know that our democracy works better
when more people vote, not less. We will continue to fight until voting is free, fair, and
accessible for all, because our democracy depends on it.



The Problem:
The right to vote remains an essential tenet to our democracy; however, all of the progress
that we’ve made is under unprecedented attack. Republicans have attempted to make
voting harder for everyday Texans and Americans.

Across the nation, voting rights have never been under as much attack as they are right
now. Republicans know that the only way they continue to win elections is by making it
harder for voters who disagree with them to cast their ballot.

Federal judges confirmed that over the past decade, Republicans at the state at local level
developed and executed a systematic scheme to keep Texans of color from being heard
and represented by their government in congressional, legislative, and municipal maps.
Further, Texas Republicans enacted discriminatory voter identification laws that made it
harder for people to vote.


The Solution:

Texas Democrats are focused on protecting and expanding the vote, through identifying
and registering voters, fighting the Republican Party at the courts, and ensuring that
everybody has a fair shot to exercise their democratic right to vote.


Voting Rights in Texas by the numbers:

   ●


Examples
Successful Message #1 [Broadest Appeal for Mass Communication] When our sons and
daughters, husbands and wives put aside their safety in order to protect ours by serving in
the military, it’s our responsibility to ensure that they can exercise their right to vote. This
law places hurdles in front of absentee voters serving overseas.




       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-27 Filed 01/18/21 Page 4 of 5
                                                               MESSAGING MEMO: Voting Rights | 4
                                   Successful Message #2 [To Motivate Base Voters] We
need to vote this year to stand up to the politicians and extremist groups that are
manipulating the system by kicking people off the voter rolls. Voting should be free, fair,
and accessible. Your vote is important to counter these attempts to reduce voter turnout,
and show that no one can take away your right to vote.


Message Box
Us on Us                                              Them on Them
   ● The right to vote is the biggest                    ● Republicans don’t care about who
      challenge facing our democracy                       votes--we just want to make sure
      today.                                               that the only eligible voters are
   ● We must expand the right to vote,                     casting ballots.
      pass universal voter registration,                 ● Voter fraud is real and it is a threat to
      make sure that we are expanding                      our democracy. One person one
      access to poll places, and have a                    ballot isn’t just a mantra, it’s a
      robust, working early voting system                  necessity for our country.
      that allows for voters to cast a ballot            ● We must clean up the voting rolls
      at their easiest convenience.                        because if we don’t, it increases the
   ● This is the fight of our generation.                  risk of voter fraud.
      Texas Democrats know that our
      democracy works better when more
      people vote, not less. We will
      continue to fight until voting is free,
      fair, and accessible for all, because
      our democracy depends on it.
   ● People all over the world have died
      defending the right to vote. We
      honor them by ensuring that we are
      expanding access to voting, not
      making it more restrictive than it
      already is.

Us on Them                                            Them on Us
   ● Republicans have consistently stood                 ● Democrats only win elections by
      against expanding the vote and have                  stealing them. Republicans are still
      sought to limit democracy through                    the majority of this country.
      voter purges, archane voter ID laws,
      and legislation aimed to suppress
      minority turnout.
   ● The only way Republicans win
      elections is by low turnout.
      Republicans have systematically
      done everything in their power to
      limit the vote in order to win
      elections.
   ● What Republicans have done the
      last decade is completely criminal.
      Texas Democrats stand for voters



     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
       Case 6:21-cv-00043-ADA-JCM Document 1-27 Filed 01/18/21 Page 5 of 5
                                                              MESSAGING MEMO: Voting Rights | 5

       and will continue to fight so
       everybody has a fair shot at
       exercising their Democratic right to
       vote.


Polling:




    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
